Evans, J.
Sc™«. of desdante': era^convic-^’ insnmedicine0 without license. The grounds of the demurrer were, in effect, that the defendants could not be jointly indicted as for a joint offense under the statute above referred to; that the nature of the offense thus defined is such that guilt must be individual, and not joint. We have had occasion to consider the precise question thus considered in the recent case of State v. McAninch, 172 Iowa 96. Our . . . . holding m that case is decisive of this. Following the cited case, the judgment below is accordingly affirmed.
The views of the writer on the question of law involved-are expressed in the dissenting opinion in the cited case.— Affirmed.
Deemer, C. <7., Ladd, Preston and Salinger, JJ., concur.